 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDZolan Sales of Kansas,Inc., Zolan Sales, Inc., d/b/aRail Sales SoopersandRetail Store EmployeesUnion,Local 782, affiliated with Retail ClerksInternationalAssociation,AFL-CIO.Case17-CA-3738August 28, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSOn May 13, 1969, Trial Examiner Joseph I.Nachman issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, Respondent filed exceptions totheTrialExaminer'sDecision and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that Respondent, Zolan Sales ofKansas, Inc., Zolan Sales, Inc., d/b/a Rail SalesSoopers, Kansas City, Missouri, and Kansas City,Kansas,theirofficers,agents,successors,andassigns, shall take the action set forth in the Trial'While agreeingwith the TrialExaminer that Respondent's refusal torecognize the Union violated Sec 8(a)(5) and(1),and that an order tobargain is appropriate,we do not adopt his rationale,except to the extentthat it is consistent herewithWe find that Respondent's extensive unfairlabor practices so diminished the possibility of ensuring a fair election thatemployee free choice is more effectively ascertained by the use of signedauthorization cards than by an election indeed, Respondent's Sec 8(a)(1)and (3)violations are of such a pervasive character as to require, in thecircumstances of this case,an order to bargain to repair their unlawfuleffectThe Sinclair Company,164NLRBNo 49, enfd 397 F 2d 157(C A I), 395 U S 575Since on October 14, 1968, the Union had anunquestioned majority of validly signed authorization cards, an order tobargain is appropriateSeeNL R B v Gissel PackingCompany, 395US 575Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPH I NACHMAN, Trial Examiner This proceedingtried before me at Kansas City,Missouri,onMarch 17and 18, 1969, involves a complaint'pursuant to Section10(b) of the National Labor Relations Act(herein theAct),which as amended alleged that Zolan Sales ofKansas, Inc., and Zolan Sales,Inc.,d/b/aRail SalesSoopers(herein Respondent or Company),interfered with,restrained,and coerced its employees in the exercise ofrights guaranteed by Section7 of the Act,discriminatorilydischarged two employees because of their assistance toand support of Retail Store Employees,Local 782,affiliatedwithRetailClerksInternationalAssociation,AFL-CIO (herein the Union),and refused to bargain withtheUnion as the duly designated majority representativeof its employees,in violation of Section 8(a)(1), (3), and(5) of the Act.By answer,Respondent admitted certainallegations of the complaint,but denied the commission ofany unfair labor practice.For the reasons hereafter stated,Ifind that the credible evidence sustains the allegations ofthe complaint, and recommend the usual remedial orderAt the trial the parties were represented by counsel, andwereaffordedfullopportunitytoexamineandcross-examine witnesses,to introduce relevant evidence, toargue orally on the record,and to submit briefs Oralargument was waived Briefs submitted by the parties havebeen duly considered.Upon the entire record in the case,'includingmyobservation of the demeanor of the witnesses, I make thefollowingFINDINGS OF FACT'1.UNFAIR PRACTICES ALLEGEDA. The Organizational Campaign and the Demandfor RecognitionIn early October the Union began an organizationalcampaignamongRespondent'semployees,'andbyOctober 14, had obtained 21 signed authorization cardsEach card is regular on its face, and authorizes the Uniontorepresentthesignerforpurposesofcollectivebargaining.No evidence was adduced, nor is there anyclaim, thatsignaturesto these cards were obtained by anyfalse or misleading representation'Issued January 31,1969, upon a charge filed November 13, 1968The General Counsel has filed with me a motion to correct the recordin certain respects set forth in said motion Counsel for Respondent agreesthatcertainof these corrections are necessary,butobjects to theremainder,claiming that some are substantive,that he does not recall theprecise language used, and that while the requested changes might moreaccurately reflect what was intended,the reporter's transcript provides amore accurate basis for determining the actual testimony than does thememory of counsel I have checked each of the requested changes againstthe transcript and find that the proposed changes are not substantive, butare necessary to correctly reflect the proceedings before me Accordingly, Igrant the General Counsel'smotion in its entirety'No issue of commerce or labor organization is presented The complaintalleges and the answer admits facts which establish those jurisdictionalelements I find those facts to be as pleaded'Respondent operates three retail food markets,StoreNo I beinglocated in Kansas City,Missouri,and Stores No 2 and No 3 in Kansas178 NLRB No. 42 RAIL SALESSOOPERSEarly in the afternoon of October 14, the Union sentRespondent a telegram which the latter received atapproximately 3.30 p.m that day. The telegram statedthat the Union represented "a substantial majority" of theemployees in the three stores, in an appropriate unit,' andrequested a meeting at Respondent's office the followingday "at which time we will prove to you our majority,"and following such proof a date be set to negotiate acontractInatelephoneconversation later in theafternoon of October 14, confirmed by letter of that day,the parties agreed to and did meet at Respondent's officeduring the afternoon of October 24 Between the inceptionof the Union's campaign and the meeting on October 24,certaineventsoccurredwhich the General Counselcontendswere violative of Section 8(a)(I) of the Act,which will now be detailed.B. Interference,Restraint,and Coercion(a)On or about October 8, several employees includingspecifically Carroll Arnold and Richard Henry or RichardKendrick, were at work in the produce room of store No3Employee Huddleston, whose work schedule did notbegin until 4 p m., and who had arrived at the store some15minutes early, went to the produce room and in talkingto the other employees stated that they would be earning$2.28 an hour if they joined the Union, rather than $1 60theywere then being paid. Immediately after thisstatement Huddleston observed Store Manager Caplan, anadmitted supervisor, and whom he had not previouslyobserved,standingabout 3 feet away. Caplan then stated,"That is the best way for you boys to lose your jobs, nowget to work."6 In view of the testimony that Caplan wassoclosetoHuddlestonwhen the latter made theaforementioned statement, and that Huddleston spoke in anormaltoneofvoice,IfindthatCaplanheardHuddleston's statement, and that his remark was inresponse thereto(b)On October 10, employee Arnold went to Caplan'soffice and asked the latter if it was company policy todischarge employees who joined aunion.Caplan repliedthat it was his understanding that employees who joined aunion wouldbe dischargedArnold then told Caplan thathe had signed a card for the Union,' but did not want tolose his job. Caplan then stated that signing a card did notmeananything, but that those who joined the Unionwould be let go 'City,KansasAlthough Store No I is separately incorporated from theother stores,the complaint alleges, the answer admits,and I find that theentire operation constitutes a single integrated enterprise'The telegram described the unit as"All employees excluded the overallstore manager,employees whose work is wholly and exclusively performedin the meat department of the store, guards and supervisors as defined inthe Act"The complaint describes the unit as"All regular full-time andregular part-time employees employed by the Respondent at its threestores"excluding store managers,store co-managers, meat departmentemployees,professional employees,guards and supervisors as defined inthe ActAlthough the language employed by the Union in its demanddiffers somewhat from that of the complaint,Ifind and conclude that thevariance is insubstantial in nature, andthat the Union'stelegramconstituted an appropriate demand The parties stipulated and I find andconclude, that the unit pleaded in the complaint is appropriate`These findings are based on a composite of the credited testimony ofHuddleston and Arnold on this point Although Huddleston was confusedas to the identity of Richard Henry and Richard Kendrick,Ido not regardthis as critical or as having an adverse effect on his credibility Of greaterimportance is the fact that Caplan, although denying that he discussed theUnion with Huddleston or Arnold, did not deny that this incidentoccurred,or that he made the remarks which they attributed to him239(c)On or about October 11, Caplan called a meeting ofallemployees in his store. After the business of themeetingconcluded,anunidentifiedemployeeaskedCaplan what the Company's policy was about employeesjoining the Union. Caplan replied that employees who jointhe Union do so at their own risk.'(d)On or about October 17, Caplan engagedHuddleston in conversation, asking whether the latter hadsigned a card for the Union Huddleston replied that hehad "°(e)On March 14, 1969, the Friday before the trial ofthis case began, Al Childers, comanager of store No. 3,toldArnold that he had seen the latter's affidavit, knewwhat was in it and knew what was going to happen incourt because he had been through the same thing, andthat the Union was just using the employees "C. The October 24 and October 31, Meetings12The October 24 meeting was attended by Spangler andMiller, representing the Union, and by President MeyerGilgus, Vice President Zolan Gilgus, Vice President andSecretaryWeiner,SalesSupervisorLindman,andAttorney Stone, representing Respondent. After somepreliminary remarks, the serious discussion opened withMiller stating that the union representatives were there toprove their claimed majority status, and handed Weiner24 authorization cards."Weiner separated the cards bystores, into three groups. After putting to one side thecards of Larry Atkins, Tom Friesner and James Rourk10aswellas the cards of Bernadean Neal and CarrollArnold," and then checked the cards against a list ofemployees he had before him. Completing his check,Weiner stated, "Well, you do have a majority." Weinerthen commented that it seemed unfair that the manypart-time employees whom Respondent had, should havean equal voice with full-time employees as to whetherthere should be a union in the stores, and proceeded tocheckwhether the hours worked by the card signersexceeded those worked by nonsigners, and on completionof the latter check stated, "Well you do have a majority,but it's a slim one." At this point, President Gilgus turnedtoAttorneyStoneandasked"whatdoyourecommend?'' Stone replied, "They do have a majority."'Arnold had done so on October 8'Based on the credited testimony of ArnoldAs heretofore stated,Caplan initially denied that he ever discussed the Union with ArnoldHowever, when pressed, Caplan admitted that Arnold did come to himabout signing a union card Caplan claimed that he understood thatArnold's parents did not want him to sign a card, and that he told Arnoldto discass the matter with the Union'Based on a composite of the credited testimony of Huddleston andArnold"Based on the credited testimony of Huddleston I do not creditCaplan's general denial,above referred to"Based on the credited and uncontradicted testimonyofArnoldChilders was not called as a witness"In addition to the foregoing allegations of interference,restraint, andcoercion, the General Counsel contends that the discharges of Huddlestonand Arnold which occurred on October 23, and November 8, respectively,were discriminatoryThe factswith respect to those discharges arehereafter set forth"The cards so tendered by Miller were those referred to in Appendix A,attached See particularly fn 4 thereof"Weiner told the Union that these three employees were mentallyretarded and unable to perform specific tasks without constant supervision,and for that reason not properly includable in the unit"The first because she had given notice of her intention to quit in a fewweeks because of pregnancy, and the latter because his mother did notwant him to sign a card. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDFollowing this the parties discussed certain economicissues, with the Union presenting a blank copy of its formcontract which contained wage rates, and these as well ascertain aspects of Respondent'sbusinesswere discussed.Thereafter the discussionagainturned to the allegedlyretarded employees, Respondentassertingthat it could notafford to employ them at rates suggested by Union, andthe Union, while contending that these employees were intheunit,expressedwillingnesstomake specialarrangements to them After the discussion of these andothereconomic issues, theUnionpresentedformanagement's signaturea form entitled "Certification ofResults of Card Check " Respondent refused to sign thedocument,someunidentifiedrepresentativesofmanagement stating that they wished to discuss the matterfurther among themselves and with their attorney, andthatRespondent could be trusted not to "pull anythingfunny." The meeting concluded with an agreement thatthe parties would meetagainatRespondent's office onOctober 31.When the parties met on October 31, Weineradmittedly told theUnion thatRespondent doubtedtheUnion represented an uncoerced majority in anappropriateunit,and that the Union should take thematter up with the Board. Spangler protested that afterthe card check on October 24, Respondent had concededtheUnion's majority, and questioned Weiner's use of theterm "uncoerced majority," asking "who did we coerce?"Weiner replied that Spangler did not understand,repeating,"We doubt if you have an uncoerced majority,1, 1adding,"I doubt if I even remember who signed thecards." On this note the meeting concluded.""When asked what he meant by"uncoerced majority,"Weiner statedthat possibly the employees who signed cards did so under pressure fromother employees or Union representatives Asked if he had any evidence toindicate that such might be a fact, Weiner answered, "No ""My findings with respect to the October 24 and 31 meetings,are basedon a composite of the credited testimony of Union Agents Spangler andMiller, and those parts of the testimony of Weiner and Zolon Gilgus notinconsistant with that of Spangler and Miller Particularly,Ido not creditthe testimony of Weiner and Gilgus to the effect that at the meeting ofOctober 24,theUnion produced only 14 cards, that the card checkdisclosed that the Union did not have a majority,thatExhibitR-1correctly reflects the results of the card check,and their denial thatRespondent at any time conceded the Union's majority I do so for severalreasons In the first place, there can be no question but that the Union hadthe 24 cards, which are in evidence,alldated and delivered to the Unionprior to the meeting There is no evidence nor is it contended that thecards were signed at some other time and dated back In this state of thetestimony,itstrains credulity to believe that the Union would havewithheld 10 cards from Respondent,particularly so when according toWeiner's own testimony,the Union lacked only one card of establishing itsmajoritySecondly,Lmdman, Respondent's supervisor of retail sales, whoattended the October 24, meeting,and for whose credibility Respondentvouched when it called him as a witness, testified that upon completion ofthe card check Weiner told the Union representatives,"from all indicationsitlooks like you have a majority here " Thirdly, I find it significant thatRespondent did not call either Company President Gdgus, or AttorneyStone as witnesses Its failure to do so appropriately gives rise to theinference that their testimony would not support Respondent'spositionSeeHalliday vUnitedStates,315U S 94,99,InterstateCircuit vUnitedStates,306 U.S. 208, 225-226,N L R B. v Reed & Prince MfgCo , 130 F 2d 765, 768(C A 1) And finally, Weiner admits that followingthe card check,the parties discussed various aspects of the Union's formcontract and Respondent'sbusiness,and then set a date for a furthermeeting because Respondent's representatives wished to discuss the matterfurther among themselves and with their attorney if, as Weiner claimed,the card check disclosed the Union's lack of majority status, I fail tounderstand Respondent's request for time to consider the matter further,or the need for a further meetingWeiner's response to my questionseeking an explanation for that course of action-that "there was obviouslyD The Union's Majority StatusAs the Board had uniformally held, the critical date fordeterminingtheUnion'smajority,absentunusualcircumstances, is the date the employer receives theUnion's recognition demand. That date, in the instantcase, is October 14, as evidenced by Respondent's letter ofthat date confirming the agreement to meet on October24.The payrolls in evidence, for the workweek endingOctober 16, show a total of 41 persons employed as ofOctober 14, eight of whom were admittedly supervisors,leaving 33 unit employees. Twenty of the 33 had prior toOctober 14, designated the Union as their bargainingrepresentative(seeAppendixA,attached)aclearmajority.1eAccordingly, I find and conclude that onOctober 14, the Union was the duly designated majorityrepresentative in the unit, the appropriateness of whichhas been conceded."E. Thedischargesof Huddleston and Arnold1.HuddlestonHuddleston, a schoolboy stocker-bagger, worked atStore 3 from about 4 p.m. to 9 p.m., during the week, andapparently a greater number of hours on Saturdays andSundays. The record does not show for what periodHuddleston had been employed, but it appears that he wason duty when Caplan became manager of the store aboutmid-September That Caplan was aware of Huddleston'sinterest in and activity on behalf of the Union is evidentnot only from the incidents above referred to, but fromCaplan's admission that prior to Huddleston's dischargesome merit in [the Union's] having come to see us," is without meaningand is plainly a transparent attempt to avoid the impact of his admittedconduct"Even if it be assumed that October 24, the day the parties conductedthe card check,was the appropriate date for testing the Union'smajoritystatus, the Union then had even a larger majority than it had on October14For this purpose the October 30 payroll would constitute the startingpointThat payroll also contained the names of 33 unit employees, and isbasicly the same as the October 16 payroll, with the following adjustmentsAt Store 1, Helen Anthoney did not appear,she having been terminated onOctober 15However, Joe Williams a card signer was hired onOctober 17At Store 2,the names of Garry Stein and Lincoln Young(neither being acard signer),do not appear on the October 30 payroll However, the nameof Michael Blachett appears on this payroll, but as his time card shows hisfirstday of work to have been on October 25,he was not in employeestatus as of October 24 At Store 3, the October 30 payroll does not carrythe names of Dave Huddleston and Dick Kendrick (both card signers) whoappeared on the October 16 payroll, and the name of Stephanie Hotujak(who did not sign a card),isadded The time cards show that Hotujak'sfirstday of employment was October 29, hence she was not in employeestatus onOctober 24 The time cardsalso show that Kendrick wasterminated on October 21, and Huddleston on October 23 However, as IhereafterfindthatHuddlestonwas discriminatorilydischarged,heremained in employee status and must be counted in determining theUnion's October 24 majority status Thus, of the 33 names on the October30, payroll the names of Blachett and Hotujak must be deleted,and thename of Huddleston must be added,making the unit complement 32 Ofthese 32, the names of 20 who had signed a card on or before October 23,appear on Appendix A with an asterisk To this must be added JoeWilliams, whose name does not appear on Appendix A, because he wasnot on the October 16, payroll Thus on October 24, the Union had validauthorization cards from 21 of 32 employees."Respondent introduced some evidence tending to show that HelenAnthoney,Joe Williams,Lincoln Young,Frank Ruis,and Fred Stein werenotregularemployees,and hence not within the scope of the unit asdefined I find it unnecessary to consider these contentions for should all ofthem be resolved in accord with Respondent's contentions the Union wouldstillhave a clear majority RAIL SALES SOOPERShewas aware that the latter had been contacted bySpangler whom he knew to be a Union agent. On October23,Caplan told Huddleston that the latter was beingterminated as of the end of that day, but if businesspicked up and he were again needed, he would be calledThe parties stipulated that during themonthofNovember,Respondent hired two stocker-sackers forwork at Store 3 However, Huddleston heard nothingfrom Respondent until January 31, 1969, when he receiveda telegram offering him reinstatement to his old job at thesame rate of pay and working conditions Huddlestonaccepted the offer and returned to work.202ArnoldArnold, like Huddleston, was a schoolboy who workedat Store 3 part time during the week, and on Saturdaysand Sundays. As above stated, Caplan admitted thatArnold had informed him on October 10, that he (Arnold)had signed a card for the Union.During the morning of November 4, Arnold went to theunionofficeandcomplained to Spangler that theCompany was requiring employees whose hours of workapproached 40 in the week, to punch in on the timecard ofsome employee who had lesser hours, thus deprivingemployees of overtime pay Spangler promised to lookinto the matter. That afternoon, Arnold reported to workjust prior to his usual 3 p.m. starting timeWhen heattempted to punch in on his timecard, he found on itvarious times written in by hand. Arnold took the card toCaplan, who stated that Arnold had too many hours andhe had to cut them Caplan also directed Arnold to leavework that day at 6 p m , instead of the usual store closinghour of 9 p.m. Later that afternoon, Arnold metComanager Childers in the produce room and asked himwhy Caplanwas insuch a bad mood. Childers replied thatCaplan knew that Arnold had gone to the Union aboutthe timecards and that he was angry about it because hewas really doing Arnold a favor by permitting him towork the extrahours 21On Friday, November 8, Arnold reported for work asusual, andabout 6 p.m asked Comanager Childers forpermissionto take the following day off, explaining thathewished to visit a close relative who was dying 22Childers commented that Saturday was a busy day, thatArnold would be needed, and that it was too late to"Caplan testified that when he discharged Huddleston,he told the latterthat"because of his attitude that I would not need him any longer "Caplan admitted that the foregoing statement was not based on personalobservation,but on reports made to himby ComanagerBukovoc, and thaton one occasion(the time not appearing in the record),he toldHuddlestonand Arnoldthat he knew goods werebeing improperlymarked,that attimes they could not be located in the store when needed,and that theirattitude toward the comanagers was not what was expected,and had tochange Caplanfurther testifiedthat on the day Huddleston was dischargedhe received a report from Bukovoc that Huddleston was not working, andthat when he (Bukovoc)assigned work to Huddleston,the latter repliedthat he had worked at the store longer than Bukovoc andthat he didn'thave to take instructionsfrom him, orfollow his directionsIdo not creditCaplanMoreover, I deem it significant that Bukovoc was not called as awitness byRespondent,nor was the failure todo so explained Thereasonable inference from this is that Bukovoc would not supportCaplan'stestimony,nor Respondent's position in that regardHalliday vUnitedStates, supra,InterstateCircuitvUnited States,supra,N L R B v Reed& PrinceMfg Co, supraIso infer"Nothing herein should be construed as a finding that Respondent did infactmaintain the practiceof which ArnoldcomplainedNo finding withrespect thereto is necessary to the dispositionof the case I only find thatArnoldmade such a complaintto the Union241rearrange schedules and get a replacement, but agreed tocallCaplan at home and discuss the matter with him.About a half hour later, Childers told Arnold that he haddiscussed the matter with Caplan, and that the latter haddirected that Arnold be terminated. Childers further toldArnold that the latter was a good worker who would haveno problem getting another job, but that Caplan "wasmad at [Arnold] about going to the Union about timing inon other people's timecards.. ... Arnold heard nothingfurtherfromRespondent until he, like Huddleston,receiveda telegram on January 31, 1969, offeringreinstatement, which offer he accepted, and has since beenso employed 23II.ANALYSIS AND CONTENTIONSA. The Independent 8(a)(J) AllegationsIfind and conclude that Respondent violated Section8(a)(1) of the Act by the following:(a)Caplan's statement "That is the best way for youboys to lose your jobs," made as I have found, in responsetoHuddleston's statement to his fellow employees thatunderaunioncontract theywouldbeearningasubstantiallyhigherrateofpay,wasunderthecircumstances,merelyanotherway of saying thatdiscussion of or assistance to the Union would result indischarge(b)Caplan's statement to employees generally onOctober 11, that employees who joined the Union did soat their own risk, as well as his statement to Arnold thatemployees who joined the Union would be dischargedBoth were plainly threats to the job security of employeesif they assisted or supported the Union(c)Caplan's interrogation of Huddleston as to whetherthe latter had signed a union card. In view of the fact thatso far as the record shows Huddleston was the onlyemployeeinterrogated,Caplan'sinterrogationofHuddleston could not have been for the limited purpose ofdetermining whether the Union's demand for recognitionwas well founded. Moreover, there is no evidence that theinterrogationwas accompanied by assurances againstreprisal.Sturksnes Construction Co., Inc,165 NLRB No.102;N.L.R B. v. Berggren & Sons, Inc.,406 F 2d 239(C A. 8), enfg. 165 NLRB No. 52.(d)Childer's statement to Arnold that he had seen thelatter's affidavit, knew whatwas in it,and that the Unionwas just usingthe employees. Although I have not beencited to, and my independent research has failed to reveal"Arnoldadmittedthat he was aware of theserious illness of his relativewhen he reported for work about 3 p in , and thathe said nothingabout ituntil his conversationwith ChildersArnold testified that he hadintendedto discussthe matter with Caplan, but got busy and Caplan left the storeabout 5 30p in , as was usual, before hecould do so"Based on thecreditedand for the most part, uncontradictedtestimonyof ArnoldRespondentdid not call Childersas a witness, nor in any wayexplain itsfailure to do so. The fact that the General Counsel sought tocallChildersas a rebuttal witness, but was unableto do so because due tosome misunderstanding counsel for Respondent had releasedChilders andthe latter was not thenavailable, doesnot diminishthe fact that it wasRespondent'sduty to call Childers asa part of its affirmative case, andthat it did not do so Again,the inference is permissablethatChilderswould not have supported Respondent's contentions.Caplan testified thatwhen Childers called him at home, the lattermerely reportedthat Arnoldwas unableto come to work the following day, but thatno reason wasgiven him,and that he simply stated that he could not run the store thatway, and directedChilders toterminateArnold Caplan admitted that hehad on more than occasion given employee Richard Billingstime off sothat he might pickup his brotherat an army reserve station 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDany case where the Board has considered whether anemployer's statement that he knows the contents ofaffidavitsemployeesfurnishedduringtheBoard'sinvestigation is coercive, it has consistently held thequestioning of an employee as to whether he gave anaffidavit,what information the affidavit contained, or tosupply a copy thereof, was coercive and hence violative ofSection 8(a)(1) of the Act See, i.e ,Hilton Credit CardCorp,137NLRB 56;Henry I Segal Co,143NLRB386;W T Grant Co,144NLRB 1179,MontgomeryWard and Co.,154 NLRB 1197, 1259-62 The theory ofthese cases is that a request of the nature indicated"interferes with the Board's efforts to secure vindicationof employees' statutory rights and thus interferes with theenjoyment of such rightsin violationof Section 8(a)(1)."(Henry I Segal, supra),or as stated inW T Grant,supraat 1 182Knowledge by an employee that his employer mayobtain copies of his statement serves only to inhibit thatemployee'swillingness togive a statement at all or todisclose allmatters of which he has knowledge for fearof incurring the employer's displeasure and possiblereprisal.So far as inhibitory effect is concerned, there would seemto be little practical distinction between asking "What didyou tell theBoard agent,"or saying "I know what youtold the Board agent " Indeed, if any distinction doesexist,the latterstatementwould seem to be morecoercive, in the first case the employee may refuse toanswerand hope that the employer may never find outwhat the employee disclosed, while in the latter, it isdefinite that the employer knows what he disclosedAccordingly, I find and conclude that Childers' statementtoArnold was coercive and hence violated Section 8(a)(1)of the Act.B.The Discharges1.ArnoldUpon the facts above stated, I am convinced andtherefore find and conclude that Arnold was discharged onNovember 8, because of his assistance to the Union andhis final act on November 4, of enlisting the Union's aidto eliminate what he regarded as Respondent's unlawfulact of depriving him of overtime pay The evidence isclear,as I have found, that Caplan knew Arnold hadsigned a card for the Union and he told the latter that itwas company policy to dismiss employees who joined theUnion And when on November 4, Arnold complained totheUnion that Respondent was depriving him ofovertime, he was promptly told by Childers that Caplanknew that Arnold hadgoneto the Union about thetimecards and was angry about it.2d And finally onNovember 8, the first time Arnold asked for time off, hewas discharged, with Childersagain disclosingthe truemotive, that Caplan was still angry because Arnold hadgone to the Union about the time cards. Under these factsIcan only conclude that Arnold's alleged unreliability-acharge in no way substantiated by evidence-was simply asubterfugeseizeduponin aneffort to obscure the true andunlawful motive for the discharge."Respondent argues thatthis factmay not properlybe consideredbecause the record fails to establishhow Caplan became aware of thatfactThe crucialquestion however,isnot how that information came toCaplan, but rather thatitdidThat Caplanknew it and became angryabout it, not only was not denied byCaplan, butis establishedby the fact2.HuddlestonHuddleston, I also find and conclude, was dischargedbecause of his assistance to the Union That Caplan wasaware of and resented Huddleston's assistance to theUnion from the inception of the latter's campaign, ismade plain by Caplan's remark, to the effect thatdiscussionof the Union was "the best way" to bringabout a discharge. And on October 17, Caplan found itnecessary to interrogate Huddleston as to whether thelatter had signed a union card. Within a week thereafter,onOctober 23,Huddlestonwas discharged withoutwarning and only with the explanation that bad businessrequired his termination. Not only is there a completeabsence of evidence that business conditions were in factsuch as to require a reduction in force, but the partiesstipulatedthatinNovember (the exact dates notappearing),Respondent hired two new stocker-sackers.And when there is added the fact that at the trialRespondent sought to justify the discharge of Huddlestonand Arnold on the ground that they had stolen cigarettes,and engaged in other conduct, grounds which I find werenot the basis for the discharges," I can only conclude thatsome other reason motivated Huddleston's discharge, andin light of Respondent's antipathy to Huddleston's unionactivity, and in context of Respondent's other unfair laborpractices, the only reasonable conclusion is that the Unionactivitymotivated the discharge As the Court of Appealsfor the Ninth Circuit said inShattuck Den Mining Corp.v.N L R B ,360 F. 2d 1018 at 1020:If he [the trier of fact] finds that the stated motivefor a discharge is false, he certainly can infer that thereisanother motive. More than that, he can infer that themotive is one that the employer desired to conceal -anunlawful motive-at least where, as in the instant case,the surrounding facts tend to reinforce that inference.Accordingly, for the reasons stated, I find and concludethatHuddleston and Arnold were discharged in violationof Section 8(a)(3) and (1) of the Actthat Childersmade the statementto Arnold, a fact which Childers did notdeny"Respondent'switness Billie Byrnes,who at the time of theevents hereinvolved workedas a cashier at Store 3,but who on February 1, 1969, waspromoted to assistant store manager, testified thatin the latter part ofSeptemberor early inOctober (1) she once discovered Huddleston usingthe ladies rest room,(2) thatHuddleston,Arnold, and other employees hidout in the store and failed to answerrepeatedcalls for assistance at thecheckoutcounter, and(3) she observedHuddleston(and Arnold)on morethan one occasion,taking cigarettes withoutpaying forthemByrnesfurthertestified thatshe reported each of these infractions to managementimmediately after sheobserved themIdeem it unnecessary for thedisposition of this casetomake any finding asto whether Huddleston orArnold did ordid not engagein the conductByrnes attributedto them for,assumingthat they did so,it is clear andIfind that neitherwas dischargedfor any suchreasonByrnes admittedthat the restroomincidentwastreated by her and bymanagement as a jokeWith respectto hiding out inthe store,and the taking of cigarettes, those instances, if they occurred atall, took placeat least 2 weeksbeforeHuddleston's discharge,and at leastamonth beforeArnold's discharge,and in the interim, according toByrnes,managementknew the factsIt is inconceivable to me that ifRespondent really regarded these incidents as a breachof duty, that itwould havepermitted these employeesto remain in employment status aslong as it did, and it certainlywould not have offered themreinstatement,as it did onJanuary 31, 1969, for in aretail storepilferage byemployees isnormally regarded by management as an unpardonableoffenseIcan onlyconclude, therefore,that the aforementionedconduct, ifit in fact occurred,played no partinRespondent'sdecision to discharge Huddleston orArnold RAIL SALESSOOPERS243C. The Refusal-to-BargainAllegationsWhere the General Counsel seeks to impose abargainingobligationupon an employer because amajority of the employees in an appropriate unit havesigned cards authorizing the Union to represent them intheir employment relations, the General Counsel has theburden of proving not only the majority status of theUnion,but that the employer refused the Union'sbargaining demand in bad faithJohn P Serpa, Inc ,155NLRB 99, 100;Aaron Brothers of California,158 NLRB1077,1078-79The criteria by which the GeneralCounsel's contentions are to be judged in such cases, werestated by the Board inHammond & Irving, Incorporated,154 NLRB 1071 In that case the Board held that whenthe Union's claim of majority status is based on cards, anemployer may reject the Union's demand for recognitionand..may insist upon a Board election as proof of [the]Union's majority if it has a reasonable basis for a bonafide doubt as to the Union's representative status in anappropriate unit. If, however, the employer has no suchgood faith doubt, but refuses to bargain with themajority representative of its employees because itrejects the collective-bargaining principle or desires togain time within which to undermine the Union anddissipate itsmajority,suchconduct constitutes aviolation of Section 8(a)(5) of the Act. In determiningwhether the employer's action was taken to achieveeither of said invalid purposes, the Board considers allthe surrounding circumstances as well as direct evidenceofmotivationAbsent such direct evidence, whereextensive violations of the Act accompany the refusal togrant recognition, they evidence the employer's unlawfulmotive and an inference of bad faith is justified. [154NLRB at 1073]Applying the foregoing principles to the facts of theinstant case, there are a number of factors which lead meto the conclusion that the General Counsel has establishedby a preponderence of the evidence that Respondentrejected the Union's demand for recognition not because ithad a good faith doubt of the Union's majority status, butratherbecause it rejected the principles of collectivebargaining.36IrvinN Rothkin, d/b/a Irv's Market,175NLRB No 121. The factors which, in my judgmentdictate that conclusion, are-1.On October 8, at the very inception of the Union'scampaign Huddleston is told that discussion of the Unionwas "the best way" to lose his job, and 2 days laterArnold is told that it is company policy to dischargeemployees who join the Union.2.On October 17, Huddleston is interrogated as towhether he signed a union card, and he admits that hedid.On October 23, Huddleston is discriminatorilydischarged.3On November 8, roughly a month after the Unionbegan its campaign, Arnold, the only other employeeshown by the records to have admitted to Caplan that he"indeed counsel for Respondent so concedes In his brief(pp 24-25),counsel refers to the conflict in the testimony of Union Agents SpanglerandMiller on the one hand,and Company Representatives Weiner andGilgus on the other, as to whether or not the card check established theUnion'smajority,and in discussing whether the subsequent refusal tobargain, under the circumstances,establishedRespondent'sbad faith,counsel stated, "If the testimony of Miller and Spangler is believed up tothis point,General Counsel has more than proved his case."As abovestated, I have resolved the conflict in the testimony to which counsel refers,by crediting Spangler and Millersignedaunioncard,islikewisediscriminatorilydischarged.4.At the October 24, meeting after examining andchecking against his records, all the cards signed byemployees, Respondent's top officials not only raised noquestions as these designations, but conceded the Union'smajority status.Not until a week later, apparently afterconsulting labor counsel, didWeiner for the first timeexpress doubt that the Union represented an uncoercedmajority,"butadmitted that he had no evidenceindicating that the Union's majority might in fact becoerced.Accordingly, I find and conclude that since October 24,Respondent, in violation of Section 8(a)(5) and (1) of theAct, refused to bargain with the Union as the dulydesignated majority representative of its employees in anappropriate unit.Upon the foregoing findings of fact and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1Respondent is an employer within the meaning ofSection 2(2) of the Act, and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By the conduct set forth in section I, B, 1, above,Respondent interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed by Section7 of the Act, and thereby engaged in and is engaging inunfair labor practices proscribed by Section 8(a)(1) of theAct.4.By discharging Huddleston on October 23, becauseof his activity for and assistance to the Union, and bydischargingArnold on November 8, because of hisconcertedactivityandassistancetotheUnion,Respondent discriminated against Huddleston and Arnoldinregard to their hire or tenure of employment,discouragingmembership in the Union, and therebyengaged in and is engaging in unfair labor practicesproscribed by Section 8(a)(3) and (1) of the Act.5.All regular full-time and regular part-time employeesemployed by Respondent at its three stores in the KansasCity,Missouri, and Kansas City, Kansas, area, excludingstoremanagers, store co-managers,meat departmentemployees, professional employees, guards and supervisorsas defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning ofSection 9(b) of the Act6.At all times since October 14, the Union has beenthe duly designated collective bargaining representative ofthe employees in the aforesaid unit, within the meaning ofSection 9(a) of the Act7.By failing and refusing on October 24, and at alltimes thereafter, to recognize and bargain with the Unionasthecollectivebargainingrepresentativeoftheemployees in the aforesaid unit, Respondent has engagedin and is engaging in unfair labor practices proscribed bySection 8(a)(5) and (1) of the Act.8.The aforesaid unfair labor practices are unfairpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act"These are obviously words of art which Weiner would not have usedexcept after consultation with someone versed in the field of laborrelations 244DECISIONSOF NATIONALLABOR RELATIONS BOARDTHE REMEDYHavingfoundthatRespondent interferedwith,restrained, and coerced its employees in the exercise ofrights guaranteed them by Section 7 of the Act, and inview of the nature and extent of these and other unfairlabor practices herein found, which go to the very heart oftheAct, it will be recommended that Respondent berequired to cease and desist from in any manner infringingupon the exercise of such employee rights.N L R B vEntwistleMfg Co,120 F.2d 532 (C.A4),CaliforniaLingerie, Inc ,129 NLRB 912, 915HavingfoundthatRespondentdiscriminatorilydischargedHuddlestonandArnold,itwillberecommended that it make each of them whole for anyloss of earnings suffered by reason thereof, by paying toeachasum of money equal to the amount theyrespectivelywould have earned from the date of thediscrimination to the date of reinstatement which occurredon or about February I, 1969, less his net earnings duringsaid period Such backpay, with interest at the rate of 6percent per annum, shall be computed in the manner setforth inF W Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co ,138 NLRB 716 It will alsobe recommended that Respondent be required to preserveand upon request make available to authorized agents ofthe Board, all records necessary or useful in computingthe amount of backpay due the aforesaid employees.Having additionally found that on October 24, and atalltimes thereafter,Respondent unlawfully failed andrefused to recognize and bargain with the Union as thecollective bargaining representative of its employees in anappropriate unit, I shall recommend that it be required todo so upon request, and if an understanding is reachedembody the same into a signed agreementRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusion of law and the entire record in the case, andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, it is recommended that the NationalLabor Relations Board order Zolan Sales of Kansas, Inc ,and Zolan Sales, Inc , an integrated enterprise doingbusinessasRailSalesSoopers, its officers, agents,successors and assigns, to1.Cease and desist from(a)Telling employees that the best way to lose theirjobs is to discuss the Union.(b)Telling employees that they join a union at theirown risk.(c) Telling employees that those who join a union wouldbe discharged.(d) Interrogating employees as to whether they hadsigneda union card.(e)Telling employees that its supervisors or agents hadseenthe affidavits which employees had furnished Boardagents, and that the Union was just using them.(f)Discouraging membership in Retail Store EmployeesUnion,Local782,affiliatedwithRetailClerksInternationalAssociation,AFL-CIO, or any other labororganizationof its employees, by discharging, or in anyothermanner discriminating against any employee inregard to his hire, tenure, or any other term or conditionof employment.(g) Failing orrefusing to bargain collectively with theaforesaidUnion, as the exclusive collective-bargainingrepresentative of its employees in a unit composed of allregularfull-timeandregularpart-timeemployeesemployed at its 3 stores in Kansas City, Missouri, andKansasCity,Kansas,excludingstoremanagers,comanagers,meat department employees, professionalemployees, guards and supervisors as defined in theNational Labor Relations Act(h) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right toself-organization,toform,join,orassistlabororganizations,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any and all such activities2.Take the following affirmative action foundnecessary and designed to effectuate the policies of theAct:(a)Upon request, recognize and bargain collectivelywith Retail Store Employees Union, Local 782, affiliatedwithRetailClerks International Association, AFL-CIO,as the exclusive collective-bargaining representative of itsemployees in the aforesaid unit with respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment, and if an understanding isreachedembody such understanding into a signedcontract(b)Make whole David Huddleston and Carroll Arnold,Jr , for the loss of earnings suffered by reason of thediscrimination against them in the manner set forth in thesection hereof entitled "The Remedy."(c)Preserve and, upon request, make available toauthorized agents of the National Labor Relations Board,for examination and copying, all payroll records, socialsecuritypayment records, timecards, personnel recordsand reports, and all other records necessary or useful incomputing the amount of backpay due, as hereinprovided(d) Post at each of its stores in Kansas City, Missouri,and Kansas City, Kansas, copies of the attached noticemarked "Appendix B."28 Copies of said notice on formsfurnished by the Regional Director for Region 17 of theBoard (Kansas City,Missouri), shall after being dulysignedbyanauthorizedrepresentativebepostedimmediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to its employees arecustomarily posted, and all reasonable steps necessary toinsure that said notices are not altered, defaced, orcovered by any other material, shall be taken.(e)Notify the aforesaid Regional Director, in writing,within 20 days from the receipt of this Decision, whatsteps it has taken to comply herewith 29"In the event this Recommended Order is adopted by the Board, thewords "a Decision and Order"shallbe substituted for the words"Recommended Order of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order ""In the event this Recommended Order is adoptedby theBoard, thisprovision shall bemodified to read "Notify the aforesaid RegionalDirector, in writing, within 10 days from receipt of this Order,what stepsithas taken to comply herewith " RAIL SALESSOOPERSAPPENDIX AUnit employees on October 16 payroll and in case ofcard signers, the date of such signingNAMEDate of CardStore No. I(if one signed)*Larry AdkinsOct. 8Helen Anthony'Oct. 10*Charles BrownOct. 9*Larry CombsOct; 11*Randy DickensonOct 9*Tom FreisnerOct. 8*BernadeanNealOct. 9*James RoarkOct. 9*WihelminaRobinsonOct. 9*BerleeStaton2Oct; 23William WilcoxOct. 9Orthell WilsonStore No. 2*Ella DouglasDanny GriffithOct. 9*Ernest HadlOct. 10*Charles HolmesOct. 10Gary Morman*Owen MeeksOct. 10*Frank RuisOct; 9*MarySanchezOct 10Gary SteinLincoln YoungStore No. 3Jim AndersonPat Anderson*Carroll Arnold*RichardBillingsBillie ByrnsOct 8*San EnslyOct. I 1Eugene Hall*Rich HenryOct. 9Ruth Hicklin*Dave Huddleston3Oct. 14Dick KendrickOct. 9Total employees 33Total cardsigners 204'Helen Anthony's timecards in evidence show that she initially went towork on September30, and worked through October 15, at whichtime shewas terminatedAs she was on the payroll and at work on October 14,I include her as an employee and counther card, as of October 14'Although Berlee Staton signed a union card,she did not do so untilOctober 23, hence I havenot counted her cardtowardthe unionmajorityas of October 14'Huddleston signeda card on October14, and delivered some to Union245Agent Spangler about 4 p.m of that day As the Union did not have thiscard when it made its recognition demand,Ido not count it toward theUnion's majority on October 14.'In addition to the 20 cards shown in the above schedule there wasintroduced in evidence a card signed by Jessie Trammel on October 9.However, her name does not appear on any of the payrolls in evidence,and the absence is unexplainedAccordingly,Ihave disregarded her cardIn addition to Berlee Staton,mentioned above, and who signed a card onOctober 23, Joe Williamsalso signeda card on October 23 These twocards, the card signed by Huddleston on October 14, and the card of JessieTrammel, which I have disregarded,plus the 20 cards signed prior toOctober 14,makes up the 24 cards which Union Agents Spangler andMiller, testified were given Weiner onOctober 24.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:After a formal trial before a Trial Examiner of theNational Labor Relations Board at which all sides had thechance to present evidence, it has been found that weviolated the law and we have been ordered to post thisnotice to inform our employees of their rights.WE WILL NOT tell our'employees that the best way tolose their fobs is to discuss a union.WE WILL NOT tell our employees that they join aunionat their own risk.WE WILL NOT tell our employees that those who joina union will be discharged.WE WILL NOT question our employees as to whetherthey have signed a union card.WE WILL NOT tell our employees that our supervisoror agents have seen the affidavits which our employeesmay furnish to agents of the Board, and that the Unionwas justusingthe employees.As it has been found that we violated the law whenwe fired David Huddleston and Carroll Arnold, Jr.,each of whom has now been reinstated to their formerjobs,WE WILL make up the pay each of them lost,together with 6-percent interest.WE WILL, upon request, bargain collectively withRetailStoreEmployeesUnion Local 782, as theexclusivecollective-bargainingrepresentativeof ouremployees in a unit composed of all regular full-timeand regular part-time employed at its three stores inKansasCity,Missouri,andKansasCity,Kansas,excluding storemanagers, store comanagers,meatdepartment employees, professional employees, guardsand supervisors as defined in the National LaborRelationsAct,with respect to rates of pay, wages,hours of employment, and other terms and conditionsof employment, and if an understanding isNeached wewill embody the same into a signed contract.The law gives all our employees these rights:To organize themselvesTo form, join, or help unionsTo bargai i as al group through a representative theychooseTo act together for collective bargaining or othermutual aidor protectionTo refuse to do any or all of these thingsWE assure you WE WILL NOTdo anythingto interferewithyou in the exercise of these rights.Everyemployee is free to become or remain a member of 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDRetail Store Employees Union Local 782, or any otherThisnotice mustremain posted for 60 consecutive daysunion,or not to become orremaina member of anyfrom the date of posting and must not be altered, defaced,union.or covered by any other material.ZOLON SALES OF KANSAS,INC.,AND ZOLON SALES,INC.,D/B/A RAIL SALESIf employees haveany question concerningthis noticeSOOPERSor compliance with its provisions they may communicate(Employer)directlywith the Board'sRegionalOffice, 610 FederalDatedByBuilding, 601 East Twelfth Street,KansasCity,Missouri(Representative)(Title)64106, Telephone 816-374-5282.